                   Case 19-11292-KG          Doc 710        Filed 10/07/19        Page 1 of 16



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
INSYS THERAPEUTICS, INC., et al.,                            : Case No. 19-11292 (KG)
                                                             :
                  Debtors. 1                                 : (Jointly Administered)
                                                             :
                                                             : Obj. Deadline: October 21, 2019 at 4:00 p.m. (ET)
                                                               Hearing Date: November 5, 2019 at 2:00 p.m. (ET)
                                                             :
------------------------------------------------------------ x

                          MOTION OF DEBTORS PURSUANT TO
             11 U.S.C. § 1121(d) FOR ENTRY OF AN ORDER (I) EXTENDING
           THE EXCLUSIVE PERIODS AND (II) GRANTING RELATED RELIEF

                   Insys Therapeutics, Inc. (“Insys”) and its affiliated debtors in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”), as debtors and debtors in possession (collectively, the

“Debtors”), respectfully represent as follows in support of this motion (the “Motion”) seeking an

extension of the exclusive periods during which only the Debtors may file a chapter 11 plan and

solicit acceptances thereof:

                                           Preliminary Statement

                   1.      The Debtors’ Chapter 11 Cases are undoubtedly complex by virtue of the

types of claims pending against the Debtors, the divergent views held by a number of different

creditor constituencies as to the value of their claims, the numerous sales of the Debtors’ assets

thus far (three approved and one pending), and the politically charged landscape involving the

national opioid crisis. Nevertheless, since the Debtors commenced the Chapter 11 Cases on June

10, 2019 (the “Petition Date”), the Debtors have made meaningful strides towards achieving their


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development Company,
Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC
(0155). The Debtors’ mailing address is 410 South Benson Lane, Chandler, Arizona 85224.




RLF1 22160424V.1
                   Case 19-11292-KG          Doc 710         Filed 10/07/19       Page 2 of 16



stated objective of resolving the numerous and varied litigation claims asserted against the Debtors

in a fair and efficient process, while maximizing the recovery to all creditors.

                   2.     On September 17, 2019, only three months after the Petition Date, the

Debtors filed a chapter 11 plan [Docket No. 612] (the “Plan”) and accompanying disclosure

statement [Docket No. 613] (the “Disclosure Statement”).2 The Plan is the product of (a) the

implementation of a multi-pronged comprehensive case protocol (the “Case Protocol”) that

documented a schedule and a path forward to resolve issues regarding claim estimation, plan

classification, allocation, and related issues, and (b) a Court-approved mediation facilitated by

Judge Kevin Carey and involving the Debtors, the Creditors’ Committee (as defined below), and

representatives of most of the Debtors’ key creditor constituent groups. Although the Plan is not

reflective of a complete consensus among the parties, it does represent a settlement reached with

the majority of the Debtors’ creditors, and the Debtors have not given up on their goal of a fully

consensual plan.

                   3.     Consistent with the intent and purpose of chapter 11, the Debtors are

dedicated to continuing the comprehensive and inclusive plan process involving all of their creditor

constituencies in an effort to achieve a consensus. Maintaining a constructive and cooperative

environment for negotiations, free of competing plans, is important to these efforts. The hearing

on confirmation of the Plan is currently scheduled for December 6, 2019 (the “Confirmation

Hearing”), which is after the expiration of the Debtors’ initial 120-day period afforded under

section 1121(b) of title 11 of the United States Code (the “Bankruptcy Code”) during which they

have the exclusive right to file a chapter 11 plan (the “Exclusive Filing Period”). Accordingly,



2
 Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to them in the Plan or the
Disclosure Statement, as applicable.



                                                         2
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710       Filed 10/07/19     Page 3 of 16



pursuant to this Motion, the Debtors seek a modest 90-day extension of the Exclusive Filing Period

and the exclusive period to solicit acceptances of a chapter 11 plan (the “Exclusive Solicitation

Period,” together with the Exclusive Filing Period, the “Exclusive Periods”), without prejudice

to the Debtors’ right to seek additional extensions of such periods. The Debtors conferred with

the Creditors’ Committee before the filing of this Motion and the Creditors’ Committee supports

the Debtors’ requested 90-day extension.

                   4.    The requested extensions of the Exclusive Periods in these Chapter 11 Cases

are warranted and appropriate. As set forth more fully below, ample cause exists to grant the

Debtors the extensions of the Exclusive Periods because, inter alia, the Debtors have filed a

chapter 11 plan and they are at a critical juncture in these cases where they are effectively

managing a complex plan process with multiple parties in interest. The Debtors are best situated

and the most effective party to manage a plan process for the benefit of all stakeholders. Indeed,

in a case with several constituencies with differing interests, the Chapter 11 Cases serve as the

paradigm for why plan exclusivity should be maintained with the Debtors to avoid one party from

leveraging its self-interests ahead of the best interests of the Debtors’ estates and all of the Debtors’

stakeholders.

                   5.    The requested extensions of the Exclusive Periods will enable the chapter

11 plan process to be carried out in an atmosphere where a level playing field will be maintained

and the dynamics of a complicated and multi-faceted negotiation process will not be upset or

undermined. Most importantly, the requested extensions will promote the optimal conditions to




                                                   3
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710       Filed 10/07/19   Page 4 of 16



achieve a consensual plan and to avoid the costs, expenses, and loss of value necessarily attendant

to a competing plan process.

                   6.    For the reasons set forth herein, including the good faith progress the

Debtors have made in the administration of these cases and the plan process and to afford the

Debtors the full and fair opportunity contemplated by Congress for the Debtors to prosecute a

viable, fair, and comprehensive chapter 11 plan and solicit acceptances thereof, the Debtors

respectfully submit that the relief requested herein should be granted.

                                             Background

                   7.    On the Petition Date, the Debtors each commenced with this Court a

voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are authorized to continue

to operate their business and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

                   8.    The Chapter 11 Cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                   9.    On June 20, 2019, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors in these

Chapter 11 Cases (the “Creditors’ Committee”). No trustee or examiner has been appointed in

these Chapter 11 Cases.

                   10.   On July 2, 2019, the Court entered the Order (A) Approving Bidding

Procedures for Sale of Debtors’ Assets, (B) Scheduling Auction for and Hearing to Approve Sale

of Debtors’ Assets, (C) Approving Form and Manner of Notice of Sale Auction, and Sale Hearing,



                                                   4
RLF1 22160424V.1
                   Case 19-11292-KG     Doc 710       Filed 10/07/19     Page 5 of 16



(D) Approving Assumption and Assignment Procedures, and (E) Granting Related Relief [Docket

No. 210] (the “Bidding Procedures Order”). In accordance with the Bidding Procedures Order,

the Debtors have or are in the process of selling all or substantially all of their assets. See [Docket

Nos. 515, 525, 641 and 671].

                   11.   On August 28, 2019, the U.S. Trustee appointed a consumer privacy

ombudsman [Docket No. 535].

                   12.   Additional information regarding the circumstances leading to the

commencement of these Chapter 11 Cases and the Debtors’ business and capital structure is set

forth in the declaration of Andrew G. Long, the Debtors’ Chief Executive Officer, filed on the

Petition Date [Docket No. 11].

                                            Jurisdiction

                   13.   The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                   14.   Pursuant to Local Rule 9013–1(f) , the Debtors consent to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution.

                                          Relief Requested

                   15.   As stated above, by this Motion, pursuant to section 1121(d) of the

Bankruptcy Code, the Debtors request entry of an order, substantially in the form attached hereto

as Exhibit A (the “Proposed Order”), extending the Exclusive Filing Period to and including

                                                  5
RLF1 22160424V.1
                   Case 19-11292-KG            Doc 710         Filed 10/07/19        Page 6 of 16



January 6, 2020 and the Exclusive Solicitation Period to and including January 27, 2020, without

prejudice to their right to seek a further extension of such periods.3

                                           Basis for Relief Requested

                   16.     Section 1121(b) of the Bankruptcy Code provides for an initial period of

120 days after the commencement of a chapter 11 case during which a debtor has the exclusive

right to file a chapter 11 plan. See 11 U.S.C. § 1121(b) (“Except as otherwise provided in this

section, only the debtor may file a plan until after 120 days after the date of the order for relief

under this chapter.”). Section 1121(c)(3) of the Bankruptcy Code provides that if a debtor files a

plan within the 120-day Exclusive Filing Period, it has a 180-day period from its petition date to

solicit acceptance of its plan. 11 U.S.C. §11 1121(c)(3). The Debtors’ initial Exclusive Filing

Period and Exclusive Solicitation Period are currently set to expire on October 8, 2019 and

December 7, 2019, respectively.

                   17.     Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

the Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest made

within the respective periods specified in subsections (b) and (c) of this section and after notice

and a hearing, the court may for cause reduce or increase the 120-day period or the 180-day period

referred to in this section.”). The Exclusive Periods established by Congress were incorporated in

the Bankruptcy Code to afford a debtor a full and fair opportunity to propose a chapter 11 plan and

enable solicitation of acceptances of the plan without the deterioration and disruption that might

be caused by the filing of multiple competing plans. Indeed, the primary objective of a chapter 11



3
  Pursuant to Local Rule 9006-2, “if a motion to extend the time to take any action is filed before the expiration of the
period prescribed by the Bankruptcy Code, Bankruptcy Rules, Local Rules or Court order, the time shall automatically
be extended until the Court acts on the motion, without the necessity for the entry of a bridge order.” This Motion
was filed prior to the expiration of the Exclusive Periods. Accordingly, such periods are automatically extended until
the Court has an opportunity to consider the Motion.



                                                           6
RLF1 22160424V.1
                   Case 19-11292-KG     Doc 710       Filed 10/07/19   Page 7 of 16



case is the formulation, confirmation, and consummation of a consensual chapter 11 plan.

Terminating the Exclusive Periods at this juncture of the Chapter 11 Cases would defeat the very

purpose of section 1121 of the Bankruptcy Code, i.e., affording a debtor the full and fair

opportunity to formulate and prosecute its proposed chapter 11 plan.

                   18.   As stated, section 1121(d) of the Bankruptcy Code empowers a Bankruptcy

Court to extend the Exclusive Periods “for cause.” The Bankruptcy Code neither defines the term

“cause” for purposes of section 1121(d) nor establishes formal criteria for an extension of the

Exclusive Periods. The legislative history of section 1121 of the Bankruptcy Code indicates,

however, that “cause” is intended to be a flexible standard to balance the competing interests of a

debtor and its creditors. See H.R. Rep. No. 95-595, at 231-32 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts great flexibility

to protect a debtor’s interests by allowing a debtor an unimpeded opportunity to negotiate

settlement of debts without interference from other parties in interest).

                   19.   In exercising its broad discretion and determining whether cause exists to

extend a debtor’s exclusive periods, the Bankruptcy Court may consider a variety of factors to

assess the totality of circumstances in each case. See, e.g., First Am. Bank of N.Y. v. Southwest

Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986) (“Section 1121(d) provides the

Bankruptcy Court with flexibility to either reduce or increase that period of exclusivity in its

discretion.”); In re Burns and Roe Enterprise, Inc., 2005 WL 6289213, *3 (D.N.J. 2005)

(“Whether or not to grant an extension of exclusivity “is a matter of discretion based on all facts

and circumstances,” and a bankruptcy court has “broad discretion to determine what is sufficient

cause in each individual case.”) (internal citations omitted); see also In re Borders Group, Inc.,

460 B.R. 818, 821–22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d)



                                                  7
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710       Filed 10/07/19     Page 8 of 16



is a fact-specific inquiry and the court has broad discretion in extending or terminating

exclusivity”); In re Adelphia Comm. Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying

objective factors courts historically have considered in determining whether cause exists to extend

or terminate exclusivity). These factors include, without limitation:

                         (i)     the size and complexity of the debtor’s case;

                         (ii)    the necessity for sufficient time to permit the debtor to negotiate a
                                 chapter 11 plan and prepare adequate information;

                         (iii)   the existence of good faith progress towards reorganization;

                         (iv)    the fact that the debtor is paying its bills as they become due;

                         (v)     whether the debtor has demonstrated reasonable prospects for
                                 filing a viable plan;

                         (vi)    whether the debtor has made progress in negotiations with its
                                 creditors;

                         (vii)   the amount of time which has elapsed in the case;

                         (viii) whether the debtor is seeking an extension of exclusivity in order
                                to pressure creditors to submit to the debtor’s reorganization
                                demands; and

                         (ix)    whether an unresolved contingency exists.

Adelphia Comm., 352 B.R. at 587 (noting that the nine factors listed above are “objective factors

which courts historically have considered in making determinations of this character”); see In re

Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002) (noting that Courts

consider the nine factors listed above to demonstrate “cause” to extend the exclusive periods); see

also Borders, 460 B.R. at 822 (evaluating the nine factors set forth in Adelphia to hold that debtor

established cause to extend exclusivity); In re McLean Indus., 87 B.R. 830, 834 (Bankr. S.D.N.Y.

1987); accord In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying

all of the nine factors set forth in Adelphia as relevant in determining whether cause exists to


                                                   8
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710       Filed 10/07/19    Page 9 of 16



extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.C. 1986) (holding

that debtor showed cause to extend exclusive period based upon certain of the nine factors). The

exercise of the Court’s discretion is not simply a check-off process, and the above factors are not

the exclusive bases for the exercise of the Court’s discretion to extend the exclusive periods.

                   20.   Application of the identified standards to the facts of these Chapter 11 Cases

demonstrates that ample cause exists to grant the Debtors’ requested extensions of the Exclusive

Periods. The extensions are necessary and appropriate for the Debtors to have the opportunity

contemplated by the Bankruptcy Code to propose a chapter 11 plan, including amending the

existing Plan if necessary, and solicit acceptances thereof.

A.       (i) The Debtors’ Cases Are Complex and (ii) Little Time Has Elapsed Since The
         Petition Date

                   21.   The complex nature of these Chapter 11 Cases supports extensions of the

Exclusive Periods. Indeed, it is well established that the complexity of a debtor’s case alone may

constitute cause to extend the Exclusive Periods. See In re Borders Group, Inc., 2011 WL

9155779, *3 (Bankr. S.D.N.Y. June 2, 2011) (citing In re Texaco, Inc., 76 B.R. at 326 and granting

extension of exclusivity periods for 120 days); In re Burns and Roe Enterprise, Inc., 2004 WL

6289213 at *3 (noting that factors constituting “cause” for extension of exclusivity periods include

“the size and complexity of the case”).

                   22.   The Debtors operate a complex business and maintain multidimensional

vendor relationships. Additionally, as reflected in the Debtors’ filed schedules of assets and

liabilities (“Schedules”) and statements of financial affairs (“Statements”), the Debtors are a party

to over 1,000 pending lawsuits and they have over 11,000 creditors on a consolidated basis. The

Debtors face thousands of claims by public and private entities and individuals, including (a) trade

creditors, (b) personal injury plaintiffs, (c) insurance providers and insurance rate payers,


                                                   9
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710     Filed 10/07/19    Page 10 of 16



(d) private hospitals, (e) the federal government, and (f) various counties, states, and Native

American tribes. The aforementioned creditor groups have wide ranging views with respect to the

appropriate value of their respective claims and the treatment that should be afforded to such

claims under a chapter 11 plan. The Debtors have expended significant efforts since the Petition

Date to bridge competing views successfully and garner consensus to obtain even routine relief,

with the added complexity of the politically charged atmosphere surrounding the national opioid

crisis.

                    23.   This is the Debtors’ first request for extensions of the Exclusive Periods,

and the request comes approximately four months into these Chapter 11 Cases and after the filing

of both a chapter 11 plan and disclosure statement. The Debtors achieved this milestone while

also making significant progress in administering the Chapter 11 Cases and maximizing value for

creditors through the successful execution of a global sale process that culminated in the Debtors’

estates entering into agreements that provide (upon closing) for the estates to realize upfront cash

payments in the aggregate approximate amount of $30.4 million. In the first 90 days of the Chapter

11 Cases, the Debtors:

             sought and obtained approval of eight “first day” motions, including obtaining
              authority to pay certain critical vendors and continue important customer
              programs, honor employee wages, benefit programs and non-insider incentive
              programs in the ordinary course of business, pay prepetition tax and insurance
              obligations, and maintain their cash management system;

             obtained a stay of all pending government actions that were the subject of the
              Debtors’ Motion for a Preliminary Injunction Pursuant to U.S.C. § 105(a)
              [Adv. Pro. 19-50261 Docket No. 2] either consensually through a stipulation or
              through the order approving the Case Protocol;

             developed, together with the Creditors’ Committee and certain State Attorneys
              General, the Case Protocol;

             participated in a mediation before Judge Kevin Carey to address, among other
              things, issues related to allocation of estate value, plan classification, and
              implementation among the Debtors’ various creditors, and which resulted in the

                                                   10
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710     Filed 10/07/19     Page 11 of 16



              Debtors reaching consensus and settlement with the Creditors’ Committee and
              certain Personal Injury Claimants, Hospitals, NAS Children, Insurance
              Ratepayers, certain non-MDL Municipalities, and the TPPs;

             obtained Court approval of the Bidding Procedures Order and orders approving
              the sale of (i) Subsys, (ii) Syndros, and other assets related to CBD,
              (iii) Epinephrine, (iv) Naloxone, and (v) Buprenorphine;

             filed their Schedules and Statements and four operating reports; and

             established certain deadlines and procedures for the filing of proofs of claim in
              the Chapter 11 Cases [Docket No. 294].

                    24.   Considering the challenges facing the Debtors at the outset of the Chapter

11 Cases, the Debtors have proceeded with speed and efficiency. The brief time that has elapsed

during these complex Chapter 11 Cases and the progress the Debtors have made to date support

the relief requested in this Motion.

B.       (i) There Has Not Been Sufficient Time to Solicit and Prosecute the Plan and
         (ii) Substantial Good Faith Progress Has Been Made to Achieve the Objectives of
         Chapter 11

                    25.   The Debtors’ Exclusive Filing Period expires before the hearing scheduled

to approve the adequacy of the Disclosure Statement and the proposed procedures for solicitation

of the Plan. Accordingly, there is insufficient time within the existing Exclusive Periods for the

Debtors to solicit and prosecute the Plan.

                    26.   Significant good faith progress has been made towards developing and

confirming a consensual chapter 11 plan, and terminating the Debtors’ exclusivity at this time will

only serve to derail the Chapter 11 Cases and result in the disruption that comes with the filing of

multiple competing plans. The progress towards filing and confirming a chapter 11 plan is a

consideration when determining whether there is “cause” to justify an extension of a debtor’s

exclusivity periods. See In re Cent. Jersey Airport Servs., LLC, 282 B.R. at 184 (granting an

extension because the debtor almost completed the chapter 11 plan). When determining whether



                                                   11
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710     Filed 10/07/19    Page 12 of 16



there is sufficient progress, courts consider the success in negotiations with the creditors and other

stakeholders. See In re Pine Run Tr., Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986) (allowing a

ninety-day extension because debtors were close to concluding negotiations that were critical to

plan confirmation); In re Swatara Coal Co., 49 B.R. 898, 899 (Bankr. E.D. Pa. 1985) (authorizing

an extension in light of the reasonable possibility that necessary negotiations will be commenced

and concluded); In re Serv. Merch. Co., Inc., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000)

(showing cash flow that was better than anticipated under the business plan was progress to warrant

a further extension).

                    27.   Since the Petition Date, the Debtors have engaged in extensive negotiations

with their key creditors to reach an agreement on the factual and legal bases for the various

creditors’ claims and the alleged value of those claims against the Debtors, the fair allocation of

estate value, including the allocation of such value to each creditor group, and the material terms

of a chapter 11 plan. The record of these Chapter 11 Cases only buttress the considerable efforts

expended by the Debtors to work constructively with all of their constituents and ultimately

achieve the objectives of chapter 11. The Debtors seek the relief set forth herein to ensure that

the considerable progress already achieved does not unravel by the loss of exclusivity.

                    28.   Accordingly, the Debtors respectfully submit that the above factors weigh

in favor of granting an extension of the Exclusive Periods.

C.       (i) The Debtors Have Proposed a Viable Chapter 11 Plan and (ii) The Requested
         Extension of the Exclusive Periods Is Not to Pressure Creditors

                    29.   The Debtors have already filed a viable chapter 11 plan supported by

numerous creditor groups, which weighs in favor of granting the requested extensions. See In re

Cent. Jersey Airport Servs., LLC, 282 B.R. at 184 (approving a 30-day extension because the

debtor asserted that it almost had a viable plan completed and it had made sufficient progress in


                                                   12
RLF1 22160424V.1
                   Case 19-11292-KG     Doc 710     Filed 10/07/19    Page 13 of 16



the case in reaching negotiations with its creditors); In re Pine Trust, Inc., 67 B.R. 432 (Bankr.

E.D. Pa. 1986) (granting 90 day extension of exclusive periods to allow sufficient time for the

debtors to submit a viable plan). The meaningful headway the Debtors have made in achieving

the primary tenants of chapter 11 – confirming a chapter 11 plan, should not be derailed at this

juncture.

                    30.   As stated above, this is the Debtors’ first request for extensions of the

Exclusive Periods. The Debtors are not making this request to delay these Chapter 11 Cases. The

Debtors’ continue to work constructively with the Creditors’ Committee and given that the Debtors

and the Creditors’ Committee do not have any stake in any intercreditor disputes and have no

pecuniary interest in the outcome, the fact that two estate fiduciaries have agreed on the framework

and material terms of the Plan is a testament to its fundamental fairness and viability. Moreover,

the Plan reflects a consensus reached, in a relatively short amount of time, with the majority of the

Debtors’ creditor groups.

                    31.   The Debtors are using the Exclusive Periods to engage constructively with

their key stakeholders in a reasonable timeframe to confirm a chapter 11 plan and not to pressure

creditors. See, e.g., Pine Trust, 67 B.R. at 435 (finding that the fact that there was no evidence

presented that the debtors sought the additional extension to pressure their creditors to accede to

their reorganization demands was an equally important factor in granting the relief requested); see

also In re Serv. Merch. Co., Inc., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000) (finding no

improper purpose without objections suggesting otherwise).           Rather than pressuring their

stakeholders, the Debtors are managing an inclusive process that will maximize the potential for

achieving a consensual plan. The requested extensions simply recognize the current posture of

these cases and the status of the plan negotiation and confirmation process. Granting an extension



                                                  13
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710      Filed 10/07/19     Page 14 of 16



of exclusivity would be fully consistent with the intent and purpose of section 1121 of the

Bankruptcy Code.

D.       The Debtors are Paying Required Postpetition Administrative Expenses as They
         Come Due

                    32.   In determining whether to grant an extension of exclusivity, courts also

assess a debtor’s liquidity and whether the debtor continues to pay its debts as they come due. See

In re Texaco, Inc., 76 B.R. 322 (Bankr. S.D.N.Y. 1987).

                    33.   The Debtors continue to manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors have sufficient

liquidity to pay their administrative expenses as they come due. The Debtors will continue to pay

all ongoing, ordinary course expenses, or they have made arrangements for the payment of such

expenses under the Plan. Accordingly, this factor weighs in favor of granting an extension of the

Exclusive Periods.

E.       Additional Factors Support an Extension of the Exclusive Periods

                    34.   Ending exclusivity at this critical juncture in the Debtors’ Chapter 11 Cases

will likely be highly disruptive to the Debtors’ efforts to limit their time in chapter 11 and confirm

a consensual plan. Allowing parties to file alternative plans and disclosure statements now would

frustrate the Debtors’ ability to manage an orderly plan process and undermine months of extensive

negotiations among parties and the successful Court directed plan mediation, without any clear

benefit.

                    35.   At the same time, the Debtors’ limited extension will not prejudice any party

in interest. All parties’ rights to oppose plan confirmation will remain in place if the Debtors are

ultimately unsuccessful in reaching broader consensus.            Conversely, failure to extend the

Exclusive Periods would defeat the very purpose of section 1121 of the Bankruptcy Code, i.e., to


                                                   14
RLF1 22160424V.1
                   Case 19-11292-KG      Doc 710    Filed 10/07/19        Page 15 of 16



afford the debtor a meaningful and reasonable opportunity to negotiate with creditors and propose

a confirmable chapter 11 plan of reorganization. The termination of the Exclusive Periods and the

threat of multiple plans would lead to unnecessary adversarial situations and confrontations that

would likely lead to a deterioration of the Debtors’ limited liquidity.

                                              Conclusion

                    36.   The Debtors have responded to the exigent demands of these Chapter 11

Cases and have worked diligently with the Creditors’ Committee and their other stakeholders to

formulate a confirmable chapter 11 plan. The Debtors should be afforded a full, fair, and

reasonable opportunity to fully exhaust plan negotiations, address any remaining open issues that

may be present with the Plan, and solicit acceptances thereof. For the reasons stated herein, this

first requested extension of the Exclusive Periods is warranted and necessary to afford the Debtors

a meaningful opportunity to pursue the chapter 11 process and build a consensus among their

stakeholders, all as contemplated by chapter 11 of the Bankruptcy Code.

                                                Notice

                    37.   Notice of this Motion will be provided to (a) the U.S. Trustee (Attn: Jane

M. Leamy); (b) counsel to the Creditors’ Committee; (c) the Securities and Exchange

Commission; (d) the Internal Revenue Service; (e) the United States Attorney’s Office for the

District of Delaware; (f) the Department of Justice; and (g) any other party entitled to notice

pursuant to Local Rule 9013 1(m) (the “Notice Parties”). The Debtors submit that, in view of the

facts and circumstances, such notice to the Notice Parties is sufficient and no further notice is

required.

                    38.   No previous request for the relief sought herein has been made by the

Debtors to this or any other Court.



                                                   15
RLF1 22160424V.1
                   Case 19-11292-KG    Doc 710     Filed 10/07/19      Page 16 of 16



                    WHEREFORE the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and such other and further relief as is just and appropriate.

 Dated: October 7, 2019
        Wilmington, Delaware

                                                /s/ Megan E. Kenney
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               John H. Knight (No. 3848)
                                               Paul N. Heath (No. 3704)
                                               Zachary Shapiro (No. 5103)
                                               Megan E. Kenney (No. 6426)
                                               One Rodney Square
                                               920 N. King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 651-7700
                                               Facsimile: (302) 651-7701

                                               -and-

                                               WEIL, GOTSHAL & MANGES LLP
                                               Gary T. Holtzer (admitted pro hac vice)
                                               Ronit J. Berkovich (admitted pro hac vice)
                                               Candace M. Arthur (admitted pro hac vice)
                                               Olga F. Peshko (admitted pro hac vice)
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007

                                               Attorneys for the Debtors
                                               and Debtors in Possession




                                                 16
RLF1 22160424V.1
